2015 UT App 175



               THE UTAH COURT OF APPEALS

                  1ST OUT BAIL BONDS, LLC,
                         Appellant,
                             v.
            WASHINGTON COUNTY JUSTICE COURT AND
               THE HONORABLE RONALD READ,
                         Appellees.

                       Per Curiam Decision
                        No. 20150411-CA
                        Filed July 16, 2015

           Fifth District Court, St. George Department
                  The Honorable John J. Walton
                           No. 150500083

            Randall T. Gaither, Attorney for Appellant
          Brock R. Belnap and Eric W. Clarke, Attorneys
                          for Appellees

   Before JUDGES STEPHEN L. ROTH, MICHELE M. CHRISTIANSEN
                     and KATE A. TOOMEY.

PER CURIAM:

¶1    1st Out Bail Bonds, LLC, appeals a ruling of the district
court denying its petition for extraordinary relief. This case is
before the court on a sua sponte motion for summary
disposition. We affirm.

¶2     1st Out Bail Bonds filed a petition for extraordinary relief
in the district court seeking reversal of the Washington County
Justice Court’s order that bail in the amount of $623 be forfeited.
The district court granted a motion to dismiss, determining that
the justice court correctly granted a motion for bail forfeiture and
that, even assuming the issuance of the bail forfeiture order was
based on a mistake of law, extraordinary relief was not
appropriate.
    1st Out Bail Bonds, LLC v. Washington County Justice Court


¶3      Our review on appeal is limited to reviewing the district
court’s decision to deny extraordinary relief. “The decision to
grant or deny a petition for extraordinary writ is discretionary.”
Krejci v. City of Saratoga Springs, 2013 UT 74, ¶ 10, 322 P.3d 662.
“Unlike a party filing a direct appeal, a petitioner seeking . . .
extraordinary relief has no right to receive a remedy that corrects
a lower court’s mishandling of a particular case. Rather, whether
relief is ultimately granted is left to the sound discretion of the
court hearing the petition.” State v. Barrett, 2005 UT 88, ¶ 23, 127
P.3d 682. “In sum, if a petitioner is able to establish that a lower
court abused its discretion, that petitioner becomes eligible for,
but not entitled to, extraordinary relief.” Id. ¶ 24.

¶4      Defendant Donald Christopher Lahnan failed to appear in
the justice court at a May 8, 2014 hearing. During that hearing,
Lanhan’s appointed counsel stated that he was not in contact
with Lahnan and did not have a good address for him. The
justice court issued a warrant of arrest and a Notice of
Defendant’s Failure to Appear and Order to Commence Bond
Forfeiture Proceedings. That notice included a Certificate of
Notification stating that the Washington County Justice Court
had sent the notice to 1st Out Bail Bonds by certified mail. It is
undisputed that 1st Out Bail Bonds failed to produce the
defendant within six months of notice. St. George City moved to
collect on the bail bond, and the justice court granted the motion.

¶5      1st Out Bail Bonds argued in its petition for extraordinary
relief that the justice court was required by statute to give notice
of failure to appear on two prior occasions when Lahnan did not
appear personally but was represented by counsel who had
excused his client from attending. 1st Out Bail Bonds claimed
that when Lahnan’s attorney appeared on his behalf at the July
2013 and January 2014 hearings without Lahnan also being
present, it triggered the statutory requirements to give notice to
the surety. 1st Out Bail Bonds also claimed that the City was
required to provide a copy of the actual certified mail receipt
when it moved for bail forfeiture. The district court rejected
those arguments, concluding that the justice court complied with



20150411-CA                     2                2015 UT App 175
    1st Out Bail Bonds, LLC v. Washington County Justice Court


the statutory requirements. Finally, 1st Out Bail Bonds argued
that the justice court erred in granting the motion for bail
forfeiture because there was no notice to submit filed. The
district court decided that the justice court did not err in
granting the City’s motion for bail forfeiture at the close of
briefing on the motion. See Utah R. Crim. P. 12(b) (“If no party
filed a written Request to Submit, or the motion has not otherwise
been brought to the attention of the court, the motion will not be
considered submitted for decision.” (emphasis added)).

¶6      Upon a defendant’s failure to appear, the court is required
to issue a bench warrant and to direct that the surety be given
notice of the nonappearance. Utah Code Ann. § 77-20b-101(1)
(LexisNexis 2012). The clerk of court shall then (1) send notice of
the failure to appear to the surety by certified mail, (2) notify the
surety of the prosecutor’s contact information, and (3) provide
notice to the prosecutor of the failure to appear. Id. In this case,
the City’s motion for bail forfeiture was supported by a copy of
the notice sent to the surety of the defendant’s nonappearance,
along with the certificate of the justice court clerk indicating that
the notice to the surety was sent by certified mail. The district
court found that the justice court complied with the statutory
requirements. 1st Out Bail Bonds has identified no authority
supporting its argument that an appearance through counsel is
nevertheless a nonappearance by a defendant.

¶7      Under the circumstances of this case, 1st Out Bail Bonds
has failed to demonstrate that the district court abused its
discretion in denying extraordinary relief. In addition, 1st Out
Bail Bonds has failed to identify any legal authority to support
its claim that the Washington County Justice Court failed to
comply with the statutory requirements for bail forfeiture.
Accordingly, we affirm.




20150411-CA                      3               2015 UT App 175